Citation Nr: 1307508	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  02-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.R.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to July 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This claim was previously remanded by the Board in February 2006 and August 2010 for additional evidentiary development.  That development completed, it has been returned to the Board for appellate consideration.  


FINDING OF FACT

At no time during the appeal has the Veteran had a psychiatric disorder, other than alcohol abuse, drug abuse, and a personality disorder, due to service or a service-connected disorder.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 105, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.301(d), 3.102, 3.303, 3.304(f) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2002, May 2004, and March 2006.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Although notice as to how VA assigns disability ratings and effective dates was not provided until March 2006, after the initial adjudication of his claim by the RO, that timing error is harmless error because service connection is denied and no disability rating or effective date will be assigned for the claimed disability.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and personnel records as well as VA treatment records.    

VA afforded the Veteran an adequate examination and obtained an adequate expert opinion in April 2011, including a January 2012 addendum to the report.  The examiner considered the relevant history of the Veteran's psychiatric condition, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In February 2006, the Board remanded this issue to the RO via the Appeals Management Center (AMC) for additional development.  Specifically, the Board directed that the RO obtain up-to-date VA treatment records, obtain the Veteran's service personnel folder, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate his in-service stressors, and, if and only if it was determined that he participated in combat or one or more verified stressors exist, to afford him a VA examination, and, finally, to readjudicate the issue on appeal.  Those directives include a listing of 6 stressors reported by the Veteran.  The RO obtained the treatment records, his service personnel folder, attempted to verify the stressors, and readjudicated the claim.  It is noted that the JSRRC was previously known as the Center for Unit Research and Records (CURR).  

Of record are October 2006 Personnel Information Exchange System (PIES) requests with regard to stressors involving being near scud missiles intercepted by U.S. Missiles, guarding Pakistani and Arab troops, serving near the demilitarized zone (DMZ) in Korea and watching North Korean troops, being cut off by a bus in Korea, building a landing pad for a malfunctioning helicopter, and that unknown persons were killed in action.  Those were listed as request codes 040, 041, and 042.  Responses to the CURR requests are of record, printed in September 2007.  Those responses show that the stressors were not able to be documented and that it was not possible to document that the Veteran guarded enemy troops or that he witnessed persons wounded or killed in action.  

The RO again submitted the 040 to 042 requests.  Of record are more detailed responses that were printed in June 2008.  Those responses state that there was not enough detail as to some of the stressors, such as names or units of persons killed and that "almost happened" incidents were seldom verifiable.  In June 2008, the AMC sent two letters to the Veteran explaining the efforts made to attempt to verify the stressors and requesting additional information.  In January 2009, VA received from the Veteran a stressor details statement in which he stated that on January 16, 1991 while at an air base in the United Arab Emirates (UAE), the following occurred:

I was awakened by Alarms that a chemical war has started I had to DON my chemical warfare suit for 8-10 hours that Day.  We all know there was scuds flying all over the place.  I thought my life was over.  I also had to watch over or Guard foriegn (sic) troops that looked pretty hostile.  My tension level was very very extreme at this time.  Plus all the previously mentioned stressors, that I experienced is Due to my P.T.S.D.  

It is noted that the April 2011 VA examiner referred to these stressors and concluded that the Veteran does not meet the criteria for a diagnosis of PTSD.  

The Veteran testified at a personal hearing before a Veterans Law Judge in February 2005.  A transcript of that hearing is associated with the claims file.  After that hearing, the Veterans Law Judge who held the hearing left employment with the Board.  In July 2010, the Board sent a letter to the Veteran informing him of his right to a hearing before a Veterans Law Judge who would participate in the decision of the matter on appeal.  That same month he responded indicating that he wanted to appear at a Board hearing via video conference.  In August 2010, the Board remanded the matter for the RO to provide the Veteran with an opportunity for the requested hearing.  

In a November 2012 letter, the RO informed the Veteran of the time, place, and date of the scheduled Board hearing.  A January 2013 Report of General Information, documents that the Veteran telephoned to report that he would not be able to attend the scheduled hearing because he was in jail.  The Veteran did not request another hearing date.  His representative presented an Appellant's Post-Remand Brief, dated after the Veteran canceled the hearing but did not request a hearing.  Hence, the Board concludes that the hearing request was withdrawn and will proceed to adjudicate the appeal based on the evidence of record.  38 C.F.R. § 20.704 (2012).  

The remaining directive in the August 2010 Remand, and the remaining directive in the February 2006 Remand, were to afford the Veteran an examination and obtain an expert opinion.  As already noted, this was accomplished in April 2011.  Based on the preceding explanations, the Board concludes that there has been substantial compliance with the Board's directives in those Remands and no further remand is necessary.  See Stegall. v. West, 11 Vet. App. 268, 271 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

The Veteran contends that he currently has acquired psychiatric disorders that were diagnosed as PTSD and manic depression during service and are due to events that he reports occurred while stationed in UAE during Operation Desert Storm and while stationed in Korea after his service in the UAE.  

The Veteran's DD Form 214 documents that he had one year and 6 months of foreign or sea service.  That service included service in support of Operation Desert Shield Desert Storm between August 1990 and July 1994.  This also documents that his primary specialty was Aerospace Ground Equipment (AGE) Craftsman.  AF Forms 909 and 910, Airman / Enlisted Performance Reports, described his duties as inspecting, testing, and performing maintenance on AGE, supervising mechanics, and acting as primary safety noncommissioned officer for two combat AGE teams.  He was assigned to an Electronic Combat Squadron.  A form dated in January 1992 documents that he provided outstanding AGE support while deployed to Operation Desert Shield /Storm.  Performance reports for all periods of service between January 1987 and December 1992 show that he received the highest possible ratings in all categories other than where he received the second highest marks for conduct off duty and communication with others.  None of the performance appraisals refer to mental health symptoms or behavioral problems.

June 1994 service personnel records document that the Veteran was recommended for separation from active duty for misconduct, specifically related to willfully destroying a privately owned radio belonging to another service member by striking it with an ax handle.  A memorandum from that month states that the Veteran had been treated by mental health and social actions for the previous 15 months.  A July 1994 AF Form 1768 documents that it had been determined that the Veteran had problems with an alcohol rehabilitation program but that the respective documents could not be located.  

Included in the service personnel records are letters dated in May 1994 from what appears to be fellow service personnel concerning conversations between such individuals and the Veteran.  Those letters do not refer to psychiatric symptoms i.e., there is no report that the Veteran informed them that he was depressed, anxious, or had nightmares.  The letters refer to his recent service in Korea, that he missed his son, complained of the expense of his meals at the dining facility, did not like being cooped up in the correctional custody facility, and that he desired to be discharged from the Air Force.  Other documents in the service personnel records show that he was receiving treatment for alcohol abuse in April 1994; in particular, treatment consisting of a directive to attend Alcoholics Anonymous (AA).  

Service treatment records document that the Veteran was seen in the Mental Health Clinic at Davis Monthan Air Force Base in August 1989 for possible alcohol abuse.  He denied previous referral or mental health history or symptoms of psychopathology.  He reported that he had one unsuccessful attempt to stop drinking 4 months earlier, admitted to drinking more than intended once per month for 1 year, and admitted to 14 to 15 blackouts since he started drinking at age 14.  He admitted that he had a mood change and became belligerent when intoxicated.  He reported that he liked his job but his supervisor and spouse were concerned about the mood changes when he drank.  He was assessed with alcohol abuse.  There was no other diagnosis.  January 1990 notes from that Mental Health Clinic (MHC) document that he was there for preadmittance.  Assessment was alcohol abuse.  He was told to return the following month to be admitted.  

There is a sequence of MHC treatment notes regarding alcohol treatment for dates in September 1989, January 1990, May 1990, and an illegible date best identified as "7 Q 90"  The only diagnosis in any of these notes is alcohol abuse.  They note different phases of local treatment.  The one dated as "7 Q 90" indicates that he had had completed local treatment.  

January 1991 notes document that he was seen per request from the company commander with regard to an alcohol related incident involving a shoving match.  The Veteran acknowledged his alcoholism.  Objectively, mental status examination found him alert, oriented and compliant.  He reported feelings of depression.  Assessment was alcohol abuse by history.  Recommendation was attendance at AA.  This report is from the 363 "TAC" Hospital and is annotated "OPERATION DESERT SHIELD."  

February 16, 1993 notes from Osan Air Base in Korea document the Veteran's report that he could not sleep.  He denied that he was under stress or having any problems.  Assessment was insomnia.  It was noted that he had only been in Korea for one month.  One week later he sought treatment for drinking.  Assessment was alcohol abuse.  There is a referral incident that on or about January 21, 1993 he said he drank 3 beers and for no reason was kicked by another member of his squad.  Also noted is the following:  

With regards to the referral incident, Pt said no BAT taken and no admin action is anticipated.  Pt reluctantly admits his alcoholism but denies any use of ETOH other than 21 Jan 93 since return from Desert Storm in 91.  Pt also stated that he's not attended AA since Dec 92 & left his recovery plan in CONUS.  With regards to inpatient alcohol tx at Sheppard AFB in 1989, Pt said he identified himself for tx after "friends" said he became "belligerent" after drinking 6-8 beers on Fri & Sat nights.  Med record reveals ETOH in Jan 91 at ODS by this provider.  Pt referred by CC after drinking & becoming involved in physical altercations.  Denial is prominent.  

MHC notes from that same date document that he was seen for alcohol evaluation.  It was noted that he did not bring his outpatient treatment record with him and that he acknowledged that he had received inpatient treatment at Sheppard AFB.  He reported that he was not aware of a need for medical records in order to be evaluated.  The evaluation was rescheduled for the following month.

February 25, 1993 notes include an assessment of continuous alcohol abuse; the plan was for inpatient treatment, AA attendance, and abstinence from alcohol and drugs.  It was noted that the Veteran had instances of using alcohol and creating public disturbances and posing as an Army officer.  March 1993 MHC notes stated that he was alert, oriented, and compliant; and admitted to crying and a decrease in self esteem and sleep.  Assessment was "as noted."  Plan was for follow-up with social actions and MHC and hospital treatment as needed.  Notes from the end of that month document that he was admitted for four days for observation and that he had been using alcohol nightly to help in falling asleep.  Disposition was to transfer to alcohol rehabilitation.  

A narrative summary documents March to May 1993 treatment for alcohol abuse at the Residential Treatment Facility, 121 Evacuation Hospital (Seoul, Korea).  Axis I diagnosis was alcohol dependence.  There was no other diagnosis.  Discharge medication was Antabuse.  

June 1993 mental health clinic records document that he was seen for evaluation for aftercare and had made good progress.  September 1993 notes from the Korea MHC substance abuse intervention committee meeting (ICM) meeting session document a quarterly review as to treatment decisions for alcohol abuse.  Assessment was episodic alcohol abuse.  Attendance at AA was mandated as was abstinence from alcohol.  

A November 1993 emergency room report documents that the Veteran was brought in for treatment after being found just inside the gate.  He reported that he had been drinking at a bar and had been hit in the face.  He acknowledged that he might have a drinking problem.  Another November 1993 note states that that the Veteran presented with abrasions to the left zygome and that alcohol abuse was suspected.  December 1993 MHC ICM session includes the same assessment of episodic alcohol abuse.  

A May 1994 report of medical examination for the purpose of separation from active service includes that he had a normal clinical psychiatric evaluation.  The Veteran completed an associated Standard Form 93 report of medical history.  That form includes a list of preprinted symptoms with the possibility of endorsing "yes," "no,", or "don't know" responses as to whether the individual then had or had ever had the listed symptoms or conditions.  He endorsed "no" as to all but "hearing loss."  Those "no" endorsements included for nervous trouble of any sort, loss of memory or amnesia, frequent trouble sleeping, depression or excessive worry.  He also indicated that he had never been treated for a mental condition.  In a section for notes by a medical professional, it is listed that the Veteran denied personal history of psychosis.  

In July 1994, VA received the Veteran's original VA Form 21-526 application for disability compensation benefits.  At that time he sought benefits for allergies, alcohol dependence and insomnia, back strains, left knee disability, and disabilities of the toes of the left foot.  The RO adjudicated those claims in February 1995.  

All relevant post-service treatment records are VA treatment records; there are no relevant private treatment records.  The earliest post-service evidence regarding mental health issues is a February 1996 intake assessment documenting that the Veteran sought treatment for cannabis abuse because his employer mandated completion of treatment after a positive toxicology screen.  In response to a question as to whether he had ever been given a psychiatric diagnosis, the Veteran responded "R/O Bipolar."  In an additional comment section, an addiction therapist noted an expression of concern with the Veteran's complaints of stress and PTSD-type symptoms.  In a section for possible barriers, the addiction therapist referred to personality issues and depression.  Listed in a section for the treatment plan is "R/O Bipolar/Depressive Disorder, R/O PTSD."  The addiction therapist noted the Veteran's report that he had a history of depression and was told that he was manic depressive by a psychiatrist after testing and that the Veteran was a combat veteran of the Gulf War.  The March 1996 assessment by the addiction therapist included to rule out bipolar and other mood disorder.  

In a November 1996 Persian Gulf Registry form, the Veteran indicated that he did not ever go on combat patrols or have dangerous duty, no people in his unit were killed or missing in action, he was never in danger of being injured or killed - such as pinned down, overrun, near miss, or ambush; never saw someone hit by incoming or outgoing rounds, but did witness chemical alarms and was under enemy fire - including "scuds" - for one day.  In January 1997, the Veteran filed a claim of entitlement to service connection for injury of his right shoulder, and for Persian Gulf Syndrome.  In June 1997, the RO denied those claims.  

Although there are numerous records of VA treatment in the 1990s, no psychiatric disorder other than substance abuse was diagnosed.  In a letter dated in October 2001, the Veteran's treating psychiatrist, Dr. P., stated that the Veteran began receiving psychotherapy services at a VA hospital in March 2001, and that Dr. P. had treated him since June 2001.  Dr. P listed that Axis I diagnoses of PTSD, Bipolar I Disorder, and Panic Disorder with Agoraphobia.  There is no mention of the etiology of these conditions or of the Veteran's military service.  The RO received his claim of entitlement to service connection for PTSD in October 2001.  

Following a January 2002 letter sent to him from the RO requesting additional information, the Veteran submitted, that same month, a statement in which he reported as follows:

Anxiety attacks Daily with flashbacks of AC130 going down killing everyone.  C-5 taking out tent city and Dozen Dead bodys (sic) being loaded for states.  Fire all over covering people and tents, skin melting.  Feelings of worthless.  Cold sweats.  Chemical reactions.  Uncontrollable crying can't think right.  North Koreans in my sights with Chemicals irritated skin from out Dated bug repellant.  

He also filled out a VA Stressor Worksheet.  He reported four events related to his claimed PTSD.  First, that he saw firsthand unknown casualties.  He reported this as taking place in Desert Storm/Shield and Korea.  He also listed chemical attacks.  He provided dates of assignment of 1987 to 1994.  For the second and third stressors he reported John and Jane Does killed in action in January 1991 and February 1991, respectively.  For the fourth stressor, he reported unknown persons killed or wounded in action in November 1990.  

There are outpatient and short term inpatient treatment notes of record from 2001 that refer to the Veteran's psychiatric condition and his reported in-service events that he indicates are relevant.  Notes from March 2001 include a description obtained from the Veteran with regard to what happened during service after his initial period of training, including training in AGE maintenance.  Those notes, in pertinent part, are as follows:

He then went to Chanute AFB, IL for 21 weeks to be trained in Aerospace Ground Equipment.  This is where he felt he became "militarized."  Pt reported being homesick and intimidated.  He was not used to being yelled at and screamed at, or mentally abused . . . Twice yearly they went TDY to . . . England to train.  Pt. recalls training in the night, in the rain, being hungry and tired in the bunkers.  Pt. noted that he drank to relax.  In 1989 Pt. was sent to alcohol rehabilitation in Texas.  While on leave in Iowa, Pt. was called back to go on 'unknown assignment' to Desert Storm . . . One evening a black AC-130 gunship crashed into the ground for no apparent reason and all 8 member on board were killed.  Pt. believes it was due to mechanical failure.  Pt. reports 'breaking down' at that point.  He started to cry and had to get away from the rest of the troops.  From that moment on, Pt. started having intense nightmares about a C-130- or C-5 crashing into Tent City and killing the soldiers.  . . . Pt. began to spend a lot of 'down' time in a hiding place where he was able to see activity of the area and was unable to be detected.  He described feeling very strongly that he was not going to come out alive from Desert Storm.  Two months later a C-5 pulled up to Tent City, again at night, and Pt. watched them remove several body bags.  There were endless stories of planes having to make emergency landings and soldiers narrowly escaping. . . . Pt left Desert Storm 3/18/91 and returned to Tucson.  He then received remote orders to Korea . . . Pt. duties included guarding the perimeter and the bunker areas.  They were on constant watch for the North Koreans whom he describes as "Very smart, elite fighters.  500,000 of them".  Pt. describes his commander as a real "hard ass, very regimented."  He drank alcohol often because it helped him to sleep.  He got into a fight with some Koreans during time in town.  He was sent to rehabilitation a second time for alcohol use.  During his time in Korea, his wife talked to him about getting a divorce.  She couldn't stand the separation.  He missed his family very much and worried about them all the time.  Pt returned to Tucson 1/6/94 .and had a very tough time trying to readjust to military back home.  He was "fully militarized, like a drill sergeant, all pumped up from working out; scary."  He blew up over a loud radio incident and took a stick and beat the radio until it stopped working.  The incident report went to the commander who wanted him in 30 days of corrective confinement, but they allowed him to discharge instead.  The military thought is problems were alcohol related.  Pt. noted that alcohol was the only thing that allowed him to forget about the chaos and how frightened he was.  

As to post-military history, the Veteran reported that he was divorced after service, could not let go of the military, continued to dream about a C-5 or C-130 coming down into Tent City and killing or injuring everyone, and also has dreams about hiding in the weeds in Korea and being shot.  

The clinician reported that the Veteran cried when recalling his military experiences, appeared anxious, physically tense, his voice had a trembling quality, his affect was restricted and controlled, his thoughts were disorganized, and he was sad and exhausted.  Finally, the clinician stated that the Veteran met the DSM-IV criteria for a diagnosis of PTSD, reported symptoms of extreme anxiety and significant depression, and stated that co-morbid disorders were likely and would require further evaluation.  

There were one day admissions at VA hospitals in July and October 2001.  Notes from those admissions include his October 2001 report in that he saw many casualties, plane and helicopter crashes, and people burned up and that he had nightmares about a C5 crashing into a tent city.  Diagnoses in July 2001 include PTSD, panic disorder, bipolar disorder, and alcohol abuse.  

In his October 2002 VA Form 9 substantive appeal, the Veteran provided his first report that during service his psychiatrist brought him into the office and told him that he was similar to the psychiatrist, who the Veteran identified as a former SEAL.  The Veteran stated that the psychiatrist "told me that him and I have a lot in common, and 1st, was both have Manic Depression."  In that document, the Veteran reiterated that he drank during service because he was under stress.  He stated that additional stressors included that he was issued a rifle and chemical protection gear, that he was constantly depressed because he had to leave his family behind when he was overseas, and that all concerned in the military, including his company commander, knew that he had a mental problem.  In describing the C-130 incident, he reported that during the Gulf War he witnessed, through binoculars, a plane that being loaded with body bags.  He also stated that when he told his VA psychiatrist, Dr. P., that his claim had been denied, Dr. P told him that he did not understand why "because the diagnoses of PTSD is Military oriented."  The Veteran also remarked that the in-service reports of his medical history were made by the treating psychiatrist, not by the Veteran.  

In January 2002, June 2003, and October 2005, Dr. P. provided letters similar to the earlier letter.  Dr. P. did not provide a statement as to etiology of any of the conditions for which he was treating the Veteran, nor did he refer to the Veteran's military service other than to mention that the Veteran was "considered by the VHA to be 70% disabled due to multiple service-connected physical problems."  An extensive October 2002 MHC note authored by Dr. P includes the same diagnoses and that the Veteran did not have any Axis II Personality Disorder diagnosis.  In a section for psychosocial & environmental problems affecting the Axis I disorder, Dr. P provided 6 entries as follows:  Exposure to combat zone trauma, low stress tolerance, primary support group dysfunction, social isolation, occupational problems - disabled, and inadequate finances.  

In January 2003, the Veteran underwent a VA PTSD compensation and pension (C&P) examination.  The examiner indicated review of the Veteran's claims file and noted the Veteran's reports of his in-service stressors.  These included the following as occurring during service in the UAE:  (1) When he first reported in 1991 the alarm sounded and he could not sleep for three days.  (2) He stated that he was unsure at the time if the incident actually occurred or if it was just a nightmare, but he reported that he experienced a C5 going down in Tent City.  (3)  That he watched body bags being loaded into an aircraft.  (4) There were times when he heard and observed missiles flying overhead.  

That examination report also documents that the Veteran reported the following as occurring during his service in Korea:  that he could see the North Korean soldiers across the DMZ and the U.S. forces were greatly outnumbered, should anything occur, and that, in one incident, North Korean soldiers advanced on his unit in a provocative act and he was afraid that he would be taken as a POW.  

The Veteran also reported post-service difficulty in maintaining employment due to physical conditions and his behavior and that his former spouse divorced him because of his behavior problems.  

In an assessment section of that report, the examiner stated that the Veteran appeared to meet the DSM-IV diagnosis criteria for PTSD.  The examiner then discussed the Veteran's symptoms and summarized his reports of in-service events.  Finally, the examiner provided the following opinion:  

It is at least as likely as not that the veteran first experienced symptoms that are associated with his current symptoms, while he was in the service.  During his service both in the Persian Gulf and in Korea he reported symptoms of anxiety that are likely associated with his current diagnosis.  

In a December 2004 statement, the Veteran provided a list of what he described as in-service stressors.  These, the Board summarizes as follows:  (1).  In August 1998, while on temporary duty in England, an EC 130H jumped the chocks and he was in its path; described as a near accident.  (2).  In September 1990, while in the Persian Gulf, his first sergeant called him telling him to be ready to ship out to Operation Desert Shield.  (3).  In January 1991 while at an air base in the UAE, he heard a high altitude explosion and the alarm went off and he ran to get his chemical gear.  (4).  In February 1991, that air base was on high alert and he had to guard or babysit foreign soldiers who were unshaven, unbathed and armed and he was waiting for one of them to show an indication that they were hostile.  (5).  In February 1991, at that air base, he heard on the radio that an AC 130 gunship went down and "no other word."  (6).  In February 1991, at that air base, he was walking to the flight line and he saw through binoculars that black bags with zippers, which he identified as body bags, were being loaded into a C130.  (7).  In March 1991, his unit was leaving that air base to go home and he was on the last flight out.  (8).  In July 1992 in Tucson Arizona, he received remote long tour orders to Korea.  (9).  In January 1993 he arrived at Kimpo Air Field in Korea and was put in a stinking cold barracks.  (10).  In January 1993, he was ordered to the DMZ in Korea to watch and listen to radio transmission, he did not understand the process, he did not have cold weather gear, food, canteen, flashlight, or gas mask, he was not properly instructed in his duties, he had no money to eat, and avoiding the North Korean soldiers was on his mind.  He reported that his mission was to call in air strikes in case of "Infantry flank."  He reported that because of his PTSD he learned how to forget a lot of his 6 months at that base.  (11).  In March 1993 he was driving a truck in Korea and a bus pulled out in front of him, he just missed the bus, and he thought it was an ambush.  (12).  In July 1993 he was put in a mental institution at the 121st Evacuation Hospital in Korea for behavioral problems and a well known psychiatrist, who the Veteran identified as "Ted" and who was an ex-Navy SEAL, worked there.  The Veteran stated that the psychiatrist 

stated that I Definitely got manic-Depression and also P.T.S.D.  He stated that he did not want to tell me this in group therapy where other could here (sic) it, because it might have an effect on your military career.  He also said that, he believes that I am not an alcoholic, that I maybe sometimes medicate your-self with it but I Don't misuse or abuse it, I am an Outstanding Airman.  This is isolated.  

(13).  In July 1993 it was determined that  his career was not needed anymore in the 604th Air Support Operation Center Squadron and his shop was transferred to another air base in Korea and this was very stressful.  (14).  In August 1993 he was involved in rough war games in Korea and was injured a couple of times.  (15).  In November 1993 he slipped on the ice in Korea, dislocated his shoulder, picked himself up, and it popped back in place, and this was very painful.  (16).  In December 1993 while stationed in Korea, a helicopter's landing gear would not come down, and he and others worked frantically to build a landing pad and this was a stressor and they barely saved a near costly accident.  

He summarized his military experiences explaining that irrespective of the in-service diagnoses of alcohol abuse, he was in mental institutions during service and he snapped and broke a radio, his DD Form 214 stated that the reason for his separation was misconduct and he reports that he was suffering from PTSD.

The next significant evidence is the transcript of the February 2005 Board hearing.  He testified that his primary job during his service in the Persian Gulf was to launch and recover aircraft and that of a security police officer.  See February 2005 Board hearing transcript at 3.  He testified that during that service, which he described as for 6 months from September 1990 to March 1991, his supervisors were concerned about his angry actions and they called a psychiatrist, he had a session with the psychiatrist, and "[w]e had a walk and referred back to the time that I was in another mental institution a year before that or whatever and we just took a walk and discussed what kind of problem I was enduring over there in the war."  Id. at 3.  He testified that he had been in a "mental institution" at Sheppard Air Force Base in 1989 and he did not receive a diagnosis at that time, but later he was in a mental institution in Korea.  Id.  He testified that a 

retired Navy Seal slash-dash you know psychiatrist brought me aside into his office and he stated that I had manic depression and him and I have a lot in common because he also had been suffering from manic depression and he was also suffering from PTSD, which at that time, he never really diagnosed me with PTSD, just the manic depression and also my psychiatrist from the VA hospital, he diagnosed me with PTSD and manic depression and agoraphobia."  

Id. at 3-4.  

Next, he referred to his duty in Korea.  He reported that when he was off duty he got into a fight with another serviceman, the military said it was alcohol related, and he was sent to a mental institution for six weeks.  Id. at 4.  When asked about stressors in Korea, he testified that up to 3000 troops were advancing toward the demilitarized zone at one time and he and fellow soldiers thought it was a war.  Id. at 5.  He testified that he was stationed in Korea from January 1993 to January 1994.  Id.  

The Veteran then referred to incidents during his Persian Gulf service.  He testified that he was given a job as a security policeman when he was not repairing equipment; he had to guard the perimeter, and at there were between 2 and 300 Pakistani troops that he had direct eye contact with and he did not know what kind of threat they presented.  Id. at 6.  In response to his representative's question concerning a helicopter crash, he testified that it was not really a crash but that the helicopter landing gear would not come down so he had to work diligently for a couple of hours to make a landing pad for it before it ran out of fuel.  Id. at 6.  He testified that it had a difficult landing and the prop hit the concrete scattering gravel, metal, and concrete but that there were no reported injuries.  Id. at 7.  He also testified that he once heard a loud explosion and the alarms when off.  Id. at 7.  When asked by his representative if during his service he felt as if his life was threatened, the Veteran responded as follows:  

Definitely, the whole time I was praying to God a lot.  I didn't think I was coming home, I honestly didn't, especially in Korea and the Gulf War was pretty traumatic too, but the Korean Conflict over there, when we were over there was, really touched it.  I didn't think I was coming home at all.  

Id. at 8.  

As to in-service psychiatric treatment, he reported that he sought psychiatric counseling on two occasions due to anger outbursts and failure to follow instructions.  Id. at 8.  He testified that during service a psychiatrist told him that he had PTSD or manic depression but the psychiatrist did not put it in writing because it could hinder the Veteran's military career.  Id. at 8.  He then referred to the ex-SEAL psychiatrist as having diagnosed him with PTSD in Korea and that the Veteran sought VA psychiatric treatment after service.  Id. at 9.  He testified that he was diagnosed with PTSD when he went for vocational rehabilitation.  Id. at 10-11.  

In response to a question regarding his in-service psychiatric treatment, the Veteran testified that he was on temporary duty in England "fighting with Marines and ground soldiers and the British Marines and stuff like that."  Id. at 11.  He testified that he was in mental institutions in 1989 and 1993 and that they labeled him as an alcoholic but that they all knew there was something else wrong with him, that he was not an alcoholic, and that he used alcohol when deployed and on temporary duty to sleep at night.  Id. at 11-12.  With regard to treatment at Sheppard Air Base in 1989, the Veteran testified that "[w]e were constantly playing war games."  Id. at 14.  

During the hearing, M.R. testified that during a "hearing we were at for his right shoulder" there was mention of the Veteran's stay in a mental institution in 1993 and that there was a note in the paperwork that says something about [the Veteran] showing signs of being manic depressive.  Id. at 13.  

Following that hearing, the Board remanded the issue for the development already described in the Due Process section of this decision.  As documented in the June 2008 CURR responses that development, verification of stressors, was not possible due to the lack of specific information and because the stressors identified by the Veteran were not of the type that would have been recorded, i.e., near accidents.  

Treatment notes from 2003 to 2007 include mental health assessments in a clinical setting.  Typical of those notes are those from April 2007 listing PTSD, bipolar disorder, panic disorder with agoraphobia, polysubstance abuse and a personality disorder of obsessive-compulsive traits.  These notes document his reported substance abuse, financial difficulties, social difficulties, and admission for detoxification, as well as his reported symptoms.  

March 2008 treatment notes signed by Dr. P. include the Veteran's report that he had more obsessive compulsive symptoms lately, including counting everything.  A mental status examination section includes that the Veteran had occasional peripheral visual (shadows/movement) and auditory (voices, echoes, etc.) hallucinations.  August 2009 diagnoses include chronic severe PTSD, but another list of diagnoses from that month included alcohol dependence, marijuana dependence, cocaine abuse vs. dependence, and rule out PTSD.  With regard to in-service stressors, this note states that the Veteran did not recognize a specific event of severe trauma but reported that he was constantly in fear of scud missiles while serving in Desert Storm and constantly in fear for his life while stationed in Korea from "seeing the North Koreans over the border, thinking that they could attack at any time, and I would be the first to go."  September 2009 diagnoses were alcohol and marijuana dependence, cocaine abuse, PTSD, and bipolar affective disorder by history.  

Treatment notes document that he had a 4 day admission for treatment in July 2010.  Notes from that treatment include the Veteran's report that he could not remember a point in his life that he had been sober after 1989 or 1990.  He reported that his first drink was when he was 17 years old and that he entered active duty when he was 21.  He reported that he served five tours through Desert Storm, Korea, and England and that he started drinking because it was hard being away from his family.  Axis I diagnoses at discharge were as follows:  PTSD, alcohol dependence, marijuana dependence, cocaine dependence in early full remission, meth dependence in full sustained remission, panic disorder with agoraphobia, and obsessive compulsive disorder.  Axis B diagnosis was cluster B traits.  

Treatment notes document that he had a two-day admission for treatment in February 2011.  The discharge summary includes an admission note that the Veteran had the following:  

a life long h/o alcohol dependence and drug dependence, cannabis most consistently but cocaine and mathamthetamine (sic) over the year as well, who has had very little sobriety over his life during which to effectively evaluate his psychiatric symptoms which cover about every possible diagnosis - sadness, increased energy, anxiety, obsessive rumination, agoraphobia, pain, intrusive military memories, hyperarousal, fearfulness, anger, sleep problems and probably others.  

Axis I diagnoses at discharge were alcohol dependence and cannabis dependence.  Axis II diagnosis was deferred.  

Pursuant to the August 2010 Board Remand, VA afforded the Veteran a relevant C&P examination in April 2011.  The examiner documented that he had reviewed the Veteran's claims file and it is clear from the report that the examiner interviewed and examined the Veteran.  The report is documented in a Disability Benefit Questionnaire (DBQ).  

In a section for "Diagnosis," the examiner placed "X's" in selection brackets indicating that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV and that the Veteran did have Axes I through IV diagnoses, specifically Axis I diagnoses of alcohol dependence in early full remission, cannabis dependence in early full remission, and cocaine abuse in early full remission.  Axis II diagnosis was personality disorder not otherwise specified, cluster B traits.  The examiner listed a diagnostic history based on record review as follows:  General Anxiety Disorder, Alcohol Dependence, PTSD, Depressive Disorder, not otherwise specified, Bipolar I Disorder, Panic Disorder with Agoraphobia, Cocaine Abuse, Cannabis Dependence, and Personality Disorder, not otherwise specified - mixed cluster B traits.  

In a "Medical history" section, the examiner noted numerous medical conditions and that the "Veteran denies substance use problems before the military (review of notes indicates he did have substance use problems in his teens)."  Also noted was the Veteran's report that he started drinking more heavily during Desert Storm and following discharge he has used cocaine and marijuana to come with emotional stress.  He reported that, at the time of the examination, he had not used drugs for 57 days.  Also noted was that the Veteran has had very little sobriety, generally returning to drinking shortly after leaving treatment.  The Veteran reported that he has had continuous psychiatric treatment since 1998.  

As to educational background, the Veteran reported education in the field of Aerospace Ground Equipment.  

Results of a mental status examination are included in the report.  Noteworthy was that the Veteran reported that he had daily panic attacks, was worried about terrorists, that he compulsively counts things, that he cuts himself because he believes he has a microchip in his blood stream, that the military is tracking him, and he believe they are following him, that he sees people in his bedroom at night that tell him to hurt himself because they do not want him to give away classified information, that he sees military people in the shower and around the house, and that his thinking has been this way for the last year.  He also reported that every night he has nightmares of being overtaken by terrorists and that he has been able to not remember these stressors for years.  The examiner referenced a March 8, 2010 progress note for the following "but his medical record indicates that his involvement in combat was peripheral and that he did not witness the aftermath of combat either."  

The examiner then provided this observation and opinion:

Veteran's diagnosis history in the last two years includes nine diagnoses.  Per the medical record and his report he has been prescribed over twenty-four psychotropic medications.  Regarding delusions and hallucinations reported by the Veteran, it is of note that his treating psychiatrist of over one year has not rendered a psychotic diagnosis.  

Based on this exam, a review of the c-file and Veteran's medical record it is likely that Veteran has both constructed and over reported many psychological symptoms in various degrees to different providers and in psychological testing.  What is certain is that Veteran has a severe substance dependence problem.  Although the existence of a co-occurring psychiatric condition is considered, there has not been a sustained period of being substance free to accurately make this determination.  Also, the trials of approximately twenty-four medications has not led to any sustained stability in the Veteran.  Based on the myriad of symptoms presented and the Veteran's significant functional problems he more likely has an enduring characterological problem that contributes to his emotional lability and poor psychosocial functioning.  His likely personality disorder is not well organized, but explains his chronic and pervasive functional difficulties in all areas of life.  

In a section for "Diagnostic criteria," the examiner placed "X's" in selection brackets that show that all criteria for PTSD were met.  In a section for "Stressors," the examiner indicated that his symptoms were related to the stressor of threat of harm to himself from armed Pakistani troops while stationed in the UAE and fear of being killed by terrorist activity and his report of scud missiles flying overhead.  The examiner stated that his stressor did not meet criteria A, i.e., it was not adequate to support the diagnosis of PTSD.  As to stressor 2, seeing body bags from a thousand yards away being loaded into a plane, the examiner stated that his symptoms were related to that stressor, that it did meet criterion A, and that it was related to his fear of hostile military or terrorist activity.  In a section for Criterion F, the examiner placed an X in brackets indicating that the symptoms described above in Criteria B, C, and D cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

After listing all of the symptoms, the examiner stated that the Veteran had total occupational and social impairment and was not capable of managing his own financial affairs.  

In January 2012, the RO noted that the report had inconsistencies and returned the report and claims file to the examiner explaining that the examiner had stated that the Veteran's condition did not meet the criteria for a DSM-IV diagnosis of PTSD but that the examiner had completed the PTSD DBQ form indicating that the Veteran met criterion A through F for PTSD and that one of the identified stressors met criterion A for a diagnosis of PTSD.  The RO pointed out that it was further noted that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  The RO also pointed out that these statements and endorsements were conflicting as to whether the Veteran's reported in-service stressors meet criterion A for a diagnosis of PTSD and, if they do, why the criteria for PTSD are not met.  Also noted was that the examiner had provided no opinion as to whether the Veteran's in-service stressors caused or aggravated the underlying personality disorder diagnosed by the examiner.  

Later that month, the examiner provided an explanation in response to the RO's inquiry.  He explained the discrepancies as follows:  

Veteran endorsed symptoms resembling a PTSD diagnosis.  However, it was determined by the examiner that most PTSD related symptoms endorsed by the Veteran were more likely related to the emotional dysregulation resulting from the conditions that were diagnosed by this examiner (i.e., Alcohol, Cannabis, and Cocaine Dependence, and Personality Disorder NOS).  In addition, Criteria (sic) F was erroneously checked on the DBQ by this examiner, and should have read that the PTSD endorsed symptoms "do not cause cause (sic) clinically significant distress or impairment in social, occupational, or other areas of functioning."  

Regarding the two stressors reported by Veteran, the first stressor was not determined by this examiner to meet DSM IV Criteria (sic) A because, although the Veteran reported this as being a fearful situation, it was not communicated by Veteran to be a situation that aroused "Intense Fear, Intense Helplessness, or Intense Horror."  DSM IV requires an emotional reaction that is extreme and not merely fearful or stressful.  It was determined by this examiner that this stressor had a sub-clinical impact on Veteran's symptoms.  The second stressor reported was determined by the examiner to meet Criterion A for PTSD.  Therefore, because at least one of the reported stressors meets Criteria (sic) A, then this criteria is satisfied for DSM IV.  However, because Veteran's other PTSD related symptoms were determined to be subclinical and Criteria (sic) F was not met, he does not meet full criteria for PTSD.  

The examiner also referred to the paragraph in which he had stated that the Veteran did not have a psychotic disorder and that the Veteran had not been substance free long enough to make a determination as to other diagnoses, the examiner explained as follows:  "To further clarify the referenced paragraph, no Axis I diagnosis other than the substance disorder diagnoses provided can be established due to Veteran's severe substance dependence problem with no sustained period of being substance free."  

As to the RO's statement that the examiner had not provided an opinion as to whether the in-service stressors aggravated or caused an underlying personality disorder, the examiner explained as follows:  

It is less likely than not that the Substance Abuse diagnoses and Personality Disorder are related to the stressors incurred during service.  The pattern of alcohol and drug use described is not consistent with the pattern of those who use substances to cope with a traumatic stressor and the personality disorder is a chronic enduring way of relating that typically develops by adolescence and was more influenced by a lifestyle involving alcohol and drug use than by the reported stressor.  

In a September 2012 statement, the Veteran reported that he was diagnosed with manic depression and PTSD while at the 121st Evacuation Hospital in Seoul Korea.  He reported that he took a 600 question test and was examined by numerous psychiatrist and "was in fact told I have Manic depression and PTSD.  The Doctor told me the diagnosis privately in his office."  He also asked that VA find his records from the 121st Evacuation Hospital in Korea and his diagnoses of PTSD and manic depression.  He then reported that he was discharged from the Air Force for behavioral problems and that his use of alcohol was self medication for PTSD and manic depression.  He also alleged that his claim would have been granted by the Board but for the retirement of the Veterans Law Judge who had his case in 2005.  

III.  Analysis

The Board determines in this decision that the preponderance of the evidence is against a finding that the Veteran has had PTSD or any psychiatric condition, other than alcohol and drug dependence and a personality disorder, at any time since he filed his claim in October 2001 that is due to service or a service-connected disability.  As service connection is barred for disability due to the abuse of alcohol and drugs during service, and as a personality disorder is not subject to service connection under VA regulations, the Board must deny his claim.  

To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Applicable law and regulation provide that compensation shall not be paid if disability was the result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2012).  Effective for claims filed after October 31, 1990, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse and amended 38 U.S.C.A § 105(a) to provide that an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the Veteran's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 105 and § 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  However, the Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the veteran's primary service-connected disability."  Id. at 1371, 1381. 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

There are particular requirements for establishing service connection for PTSD.  Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2012).

The evidence required to establish the occurrence of an in-service stressor depends upon whether the veteran engaged in combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the  veteran engaged in combat with the enemy  and the claimed stressor is related to that  combat, in the absence of clear and  convincing evidence to the contrary, and  provided that the claimed stressor is  consistent with the circumstances,  conditions, or hardships of the veteran's  service, the veteran's lay testimony alone  may establish the occurrence of the claimed  in-service stressor.

This rule derives from of 38 U.S.C.A. § 1154(b), which requires a showing of clear and convincing evidence to rebut a presumption of service incurrence of a disease or injury where a veteran engaged in combat with the enemy during active service.  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

During the course of this claim and appeal, VA revised the rule that addresses service connection for PTSD.  75 Fed. Reg. 39843 (July 13, 2010).  That revision applies to all claims pending before VA on or after the rule's effective date, as here, and is as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As an initial matter, the evidence does not show that the Veteran engaged in combat with the enemy.  He was not awarded any medals indicative of combat, and his military occupational specialty is not indicative of combat.  The Veteran's stressor descriptions were twice deemed insufficient for verification by the JSRRC.  The Board is aware that corroboration of every detail of a claimed stressor is not required, at least with respect to mortar or rocket attacks; however, there is no independent evidence that any such claimed incidents occurred.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  Therefore, the provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

The Veteran's service personnel and treatment records are evidence against his claim as they do not include diagnoses of any mental health disorder other than alcoholism.  Contemporaneous service treatment records are probative evidence to be considered in making this important determination and tend to refute the notion that he had a psychiatric disability while in service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  Mental health professionals saw him numerous times but never rendered a diagnosis of other than alcohol abuse.  This is not a case where no attention was given during service to his mental health condition.  If he had a psychiatric condition other than alcohol abuse during service the Board would expect the MHC notes to have included some other diagnosis.  The Board has not neglected to consider that he reported feelings of depression, for example in January 1991.  However, the assessment by medical professionals was alcohol abuse by history, and the treatment was attendance at AA.  

The Board has considered the Veteran's statements with respect to his stressors and his mental health symptoms, during and subsequent to service.  The Veteran is competent to describe his own behavior.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Both the U.S. Court of Appeals for Veterans Claims (Veterans Court) and the Federal Circuit have provided guidance as to some of the factors that go into making credibility determinations.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Not only may the Veteran's memory be faulty with the passage of time, but self interest may play a role in the more recent statements.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board finds reason to place little to no probative value on the Veteran's self-reported stressors and psychiatric symptoms based on self-interest and conflicting evidence which affects the Veteran's credibility.  As to the post-service treatment records documenting diagnoses of PTSD, those diagnoses depended entirely on the Veteran's characterization of his service and his explanation as to why he drank during service.  His service treatment records provide a different picture from what he told the post-service mental health professionals who treated him.  

The Board has considered the Veteran's statements as to why he drank alcohol during service and as to his reported in-service fear of death from attack of scud missiles, Pakistani soldiers, North Korean soldiers, and observation of the loading of body bags and helicopter incidents but finds that his present day reports of fear experienced contemporaneous to those events are not credible.  If he was in fear for his life during service or drank alcohol to escape in-service stressors it does not follow that he would not mention this during service or that mental health professionals would not record his fears.  Rather, the evidence tends to show that his alcohol and drug dependence, both during service (in the case of alcohol abuse) and now are the result of primary substance abuse and are not caused by a disability for which service connection has already been established.  

The Veteran's service records do not support his current statements.  His February 16, 1993 denial of stress or of having any problems, the May 1994 letters associated with his personnel file, and his endorsements in the May 1994 report of medical history tend to show that he did not have the reactions to any claimed in-service stressor/event that he now alleges to have experienced during service.  Those May 1994 letters document that the Veteran complained of disciplinary confinement, financial issues, and missing his family.  His post-service reports that suffered from fear during service are inconsistent with the contemporaneous endorsements in the report of medical history in service.  As reported in those May 1994 letters, the Veteran wanted to be discharged from service, thus it cannot be argued that he completed the report of medical history as he did, or failed to report his fears in May 1994, out of a motivation to protect his military career.  

The Board also finds the Veteran's reports of diagnoses during service by the psychiatrist identified by him as a former SEAL are not credible.  It does not follow that a physician would risk not only his own professional reputation but also harm to a patient and potentially to fellow service personnel by failing to document that the patient had diagnosed psychiatric conditions such as PTSD and manic depression, as the Veteran alleges, simply to protect the patient's military career.  Rather, if he had those disorders, it would follow that there would be some mention of the alleged diagnoses in the service treatment or service personnel records.  Moreover, if the Veteran had reason to believe, during service, that he had PTSD or manic depression it does not follow that he would have completed the report of medical history at near separation from active service in the manner that he did.  Again, at that point he was separating from military service so it is highly unlikely that he would report false information on the report of medical history to protect his military career.  

Furthermore, if the Veteran had reason to believe during service that he had PTSD or manic depression, a reason that he would have if a psychiatrist had told him what the Veteran alleges he was told, it does not follow that upon separation from service he would claim entitlement to service connection for alcohol abuse and insomnia but not for manic depression or PTSD.  At the point when the Veteran filed his claim in October 2001, VA had not informed him that service connection could not be granted solely based on alcohol abuse.  If he believed that he had PTSD or manic depression the Board would expect that he would have filed a claim for disability due to such diseases rather than only for alcohol dependence, insomnia, back strains, left knee disability and disabilities of the toes of the left foot.  This fact, along with the service treatment records, leads the Board to the conclusion that his July 1994 VA Form 21-526 accurately documents the mental health condition from which the Veteran had reason to believe he suffered.  

It is noted that the Board has before it the narrative summary of the March to May 1993 residential treatment at the 121st Evacuation Hospital in Seoul Korea.  That report includes one diagnosis - Alcohol dependence.  As between the Veteran's report that he was actually diagnosed with manic depression and PTSD by a military psychiatrist, in private, and what is documented on the report, the Board finds the report more probative.  In short, the preponderance of evidence shows that Veteran was not diagnosed with any psychiatric condition other than alcohol dependence during active service.  

The Board finds highly probative the opinion of the April 2011 VA examiner with respect to the Veteran's credibility.  This is so because the examiner's conclusion "that the Veteran has both constructed and over reported many psychological symptoms in various degrees to different providers and in psychological testing" was based on his examination of the Veteran and a review of the claims folders and the voluminous medical record.  Further, the examiner noted specific instances where it appeared that the Veteran was creating and/or over reporting his psychological symptoms, like the fact that the Veteran had not been given a diagnosis of psychosis in over a year, despite his reports of hallucinations and delusions.  He also indicated that the fact that the Veteran had been provided nine different psychiatric diagnoses, and had been prescribed over 20 different psychiatric medications, supported his conclusion that the Veteran was creating and over reporting symptoms.

It is the Board, not the examiner that determines credibility.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (explaining in footnote 1 that even in the context of a claim of entitlement to service connection for PTSD based on a personal assault stressor the Board is not required to accept a physician's PTSD diagnosis as proof of the occurrence of a stressor but rather is to weigh all evidence of record in making its own determinations).  Here, the Board finds that the examiner's statement is supported by the record and is consistent with the Veteran's statements made in pursuit of benefits in this case.  Thus, the Board makes the finding that the Veteran's reports are not credible as to those symptoms just described and that this goes to a finding that his reports when it comes to seeking compensation benefits for psychiatric symptoms are not credible.  

As the factual background demonstrates, the Veteran was diagnosed with PTSD and other conditions, such as bipolar disorder, for many years by treating practitioners, in particular Dr. P.  Given the evidence showing the inconsistencies in the Veteran's descriptions of his service and his symptoms, the Board assigns little to no probative weight to those diagnoses.  

For example, his report of "flashbacks" of events and his description that he saw many casualties, aircraft crashes, and people burned up in his October 2001 admission note contrasts with other records wherein he states that he did not actually experience the events.  For example, in the January 2002 letter he reported anxiety attacks of an AC 130 or C5 crashing and killing people including "skin melting," but he never states that he witnessed any such event.  Further, by his own admission in the January 2003 examination report, he was unsure if the C5 crash into Tent City actually occurred.  

The Veteran's December 2004 statement likewise highlights inconsistencies in the Veteran's recollections.  In that document he reports 16 stressors, but his report of the AC 130 crash is that he heard about it on the radio.  Further, his report of a helicopter incident was a failure of landing gear requiring work on his report to build a makeshift landing pad, so, essentially, there was a potential injury but none occurred.  In the extensive December 2004 list, the only events of this nature that he reported as actually observing were the loading of black bags onto an aircraft and that he heard a high altitude explosion and an alarm sounded.  These stressors were addressed by examiner in the April 2011 examination report and found insufficient to support a PTSD diagnosis.  

A comparison of his reports in 2001, 2003, 2004, and 2011 are, for the most part, inconsistent with what he reported in 1996, shortly after service and several years before he filed the current claim.  In 1996 he filled out the Persian Gulf Registry form and reported that he never had dangerous duty.  He also stated at that time that he was never in danger of being killed or injured.  In that form he reported only that he was under attack from "scuds" for one day and witnessed chemical alarms.  The later reports are inconsistent with the 1996 report because the later reports refer to dangerous duty and danger of being killed, in particular by Korean soldiers at the DMZ.  

Additionally, although the Veteran reports that everyone in the military, including his company commander, knew he had a mental problem, the only mental problem that it appears from the service treatment and personnel records that the military personnel were aware of was alcohol abuse.  That is the condition for which his company commander suggested treatment.  His evaluation reports provide evidence that military personnel did not consider him to have a mental disease or injury; if they did, the Board would not expect to find performance evaluations that had the highest or second highest possible marks.  

Because the Veteran's various psychiatric diagnoses prior to the April 2011 VA examination report were based on the Veteran's inconsistent statements, and because the highly probative opinion of the April 2011 VA examiner found "that the Veteran has both constructed and over reported many psychological symptoms in various degrees to different providers and in psychological testing", the Board places little to no probative value on these diagnoses.

For example, the PTSD diagnosis provided by Dr. P. related "combat zone trauma."  It is noted that there are no objective reports of any combat zone trauma in the claims file, so any information regarding such combat zone trauma would have to have come to Dr. P. solely from the Veteran.  Given the Veteran's reports which the Board finds not credible, what Dr. P. had to base his opinion upon was inaccurate information.  Again, the reported scud attacks were addressed by the examiner in the April 2011 report and found insufficient to support a PTSD diagnosis.  The April 2011 report is evidence that the Board finds more probative than any service treatment notes due to the more extensive reasoning provided by the April 2011 examiner.  

The Board affords the January 2003 medical opinion little probative weight as it was based on the Veteran's reports which have been deemed not credible.  While the examiner indicated review of the claims file, the examiner clearly based the opinion on the Veteran's report of symptoms of PTSD having onset during his active service.  Clearly, the examiner accepted the Veteran's report that his symptoms had onset during active service because "[d]uring his service both in the Persian Gulf and in Korea he reported symptoms of anxiety that are likely associated with his current diagnosis."  However, the service treatment records do not show reports of anxiety during service.  Rather, what is noted in his service treatment records is one report that he was depressed and treatment for alcohol abuse and symptoms associated with alcohol abuse.  The only reports during service that could be construed as anxiety by a different name are his reports related to the consequences of alcohol abuse and his reports, as noted in the May 1994 letters, of dissatisfaction with the cost of meals and confinement.  These are not reports of anxiety consistent with the January 2003 opinion.  

In addition, the lack of explanation as to how the examiner arrived at the conclusion that the symptoms reported during service are related to PTSD (as opposed to the alcohol abuse that they were related to by the medical professionals who treated him at that time) leads the Board to assign little probative weight to the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion lies in its reasoning).  The medical professionals who treated him during service would have been in a better position to contemporaneously evaluate and diagnose the Veteran based on his in-service symptoms given that they observed him at the time, as opposed to the January 2003 examiner, who observed him years later, for less time, and received his information regarding service from the Veteran years after the fact and in the context of seeking monetary benefits.  

The most probative evidence of record is the April 2011 medical opinion with the January 2012 addendum.  That examiner provided extensive explanation for the opinions rendered.  The reasoning provided is logical and consistent with the other credible evidence of record.  For example, the examiner's conclusion that the Veteran had characterological problems prior to service and that substance abuse problems were related to his personality disorder is congruent with the Veteran's acknowledgement in July 2010 that he had his first drink when he was 17 years old, went into the service when he was 21, and could not recall a point in his life when he had been sober after 1989 or 1990.  Also, the February 2011 discharge summary included that the Veteran had a lifelong history of substance dependence.  More importantly, this history is documented in the treatment records from 1989 to the present.  The examiner's report is logical.  A conclusion, as explained by the examiner, that what the Veteran has always had is a substance abuse problem and that no other diagnosis can be made is logical and persuasive because it makes sense of the record.  

All seeming defects in the April 2011 examination report were corrected by the examiner's detailed and thorough explanation in January 2012.  It is clear from that explanation that the Veteran does not have PTSD.  The examiner's report regarding the lack of any interlude from the Veteran's substance abuse as precluding any diagnosis other than substance abuse and a personality disorder is the most probative evidence as to the entire appeal period, from when the Veteran filed his claim to the present.  This is not a case where the evidence is at least in equipoise as to the presence of a psychiatric disorder other than substance abuse and a personality disorder during any period of time on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement for service connection that the claimant currently have the claimed disability is satisfied if the disability is present at any time after the claim is filed, although it later resolves).  

The Board has considered the Veteran's explanation for why he abused alcohol during service; i.e., that he was self medicating.  The Veteran has pointed to his service in the UAE and Korea as the cause of his alcohol abuse, but his alcohol abuse diagnosis predated that service as it occurred in 1989 and he had no service in the UAE or in Korea until after that time.  

It is not ignored that the Veteran reported in December 2004 and during the 2005 hearing that he constantly engaged in war games and was injured in 1989, but that report comes years after he reported that his alcohol abuse was due to events in the UAE and Korea.  His report noted in the March 2001 treatment records is that while on temporary duty in England "he recalls training at night, in the rain, being hungry and tired in the bunkers" and he drank to relax.  This is a considerably different characterization of that duty.  Given the evidence regarding the lack of credibility of his statements already described, that report the Board finds to be a manufactured explanation and not in keeping with his other explanations for alcohol abuse.  The Board therefore affords his explanation for the motivation for his drinking little probative weight.  

In this regard, the January 2012 highly probative medical opinion clearly stated that the Veteran's substance abuse problems were not a result of in-service trauma:  "[t]he pattern of alcohol and drug abuse described is not consistent with the pattern of those who use substances to cope with a traumatic stressor . . . ."  

Also considered is the Veteran's opinion as to what psychiatric condition he has had at any time since he filed his claim or had during service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  A review of the claims file indicates that his education and experience does not include training in medicine or psychology.  By his own report, as noted in the April 2011 examination report, his educational background is in a field unrelated to medicine or psychology.  Accordingly, his statements do not constitute competent medical evidence and lacks probative value.   

The Federal Circuit recently provided a summary the law relevant to determining the competency of non-expert diagnoses and nexus opinions, citing to Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  It is error for the Board to categorically reject lay statements of diagnoses or nexus as incompetent evidence.  See Davidson 581 F.3d at 1316.  Rather, the Board must consider on a case by case basis whether a particular disability is the type of disability for which lay evidence is competent.  See Jandreau, 492 F.3d at 1366-77 (providing that lay evidence is competent to identify a simple condition, such as a broken leg, but not something such as a form of cancer).  The Veterans Court has explained that conditions that are subject to identification by personal observation, such as varicose veins, can be diagnosed by a layperson.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (explaining that tortuous or dilated veins are observable and identifiable by lay people and holding that "because varicose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins is not a determination "medical in nature" and is capable of lay observation").  

Whether the Veteran has PTSD, bipolar disorder, a substance abuse disorder, or a personality disorder is not a determination that can be made by simple observation and is not a simple question.  It is a complex question, more in line with a question like what type of cancer someone has, as opposed to a simpler, more obvious question, like whether a leg is broken.  The claims file contains several statements to "rule out" conditions such as bipolar disorder, a fact that tends to show that diagnosing a psychiatric condition exhibited by the symptoms presented in this case is a complex matter.  Identifying a psychiatric disorder is not like identifying a visible readily apparent condition like varicose veins.  As such, the Board finds the Veteran's self diagnosis of psychiatric conditions to not be competent evidence.  Again, the most probative competent evidence in this case is the most April 2011/January 2012 examination report.  

Finally, the Board has considered the Veteran's argument that his claim would have been granted if the Veterans Law Judge who held the hearing had not retired.  This argument is without merit.  There is nothing in the record that demonstrates that the individual in question intended to grant the claim and, in fact, that individual did not grant the claim, which is the most telling fact.  The Veteran had an opportunity to attend another hearing but did not do so and did not request that the hearing be rescheduled.  This decision has been rendered following a careful consideration of all relevant evidence of record and taking into account the pro claimant nature of VA's benefit system.  

For the reasons stated above, the Board finds that the preponderance of evidence shows that the Veteran has not had any psychiatric disorder other than a substance abuse disorder and a personality disorder at any time.  The examiner's explanation regarding his substance abuse and personality disorder is highly probative evidence and, when considered along with the Federal Circuit's explanation in Allen v. Principi regarding drug and alcohol abuse and 38 C.F.R. § 3.303(c) regarding personality disorders, is evidence against a grant of service connection for these conditions.  Indeed, the evidence shows that his alcohol and drug dependence are primary disorders and his personality disorder was unaffected by his service but rather is a developmental disorder, not a disease or injury.  

His appeal must therefore be denied.  Because the preponderance of evidence is against his claim, there is no reasonable doubt to be resolved in this matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.  




____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


